Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Restriction Requirement
The application discloses the following embodiments:

Embodiment 1: Fig. 1
Embodiment 2: Fig. 2
Embodiment 3: Fig. 3
Embodiment 4: Fig. 4
Embodiment 5: Fig. 5
Embodiment 6: Fig. 6

The above embodiments divide into the following patentably distinct groups of designs:

Group I: Embodiments 1, 2, 3
Group II: Embodiments 4, 5, 6


Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).  Patentably distinct designs are created by the different appearances of the embodiments or different appearances of the embodiments due to scope.
Group I display similar designs of the same icons and button. Fig. 2 and 3 include two horizontal lines but the inclusion of the two lines does not change the overall appearance of the embodiments. Group II is similar to group 1, but it does not include the outer rectangular box as part of the claimed design. Because of the difference identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct embodiments of designs.
A reply to this requirement must include an election of a single embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR 1.143.  Any reply that does not include election of a single embodiment will be held nonresponsive.  
Applicant is also requested to cancel all non- elected drawing figures and the corresponding descriptions. 

Replacement Drawing is not necessary unless specified otherwise by the examiner. 
 
Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments to be obvious variations of one another.  If the embodiments are determined not to be patentably distinct and they remain in this application, any rejection of one embodiment over prior art will apply equally to all other embodiments.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred until election is made or this restriction requirement is withdrawn. Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960). 
Conclusion
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 
A shortened statutory period for reply is set to expire two months from the mailing date of this communication. 



Discussion of the Merits of the Application 
 All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below. Telephonic or in person interviews A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below. 

Responding to Official USPTO Correspondence
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by: 
 
Online via the USPTO's Electronic Filing System‐Web (EFS‐Web) (Registered eFilers only) https://www.uspto.gov/patents/apply 
 
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313‐1450 ·
 
Facsimile to the USPTO's Official Fax Number (571‐273‐8300) 
 
Hand‐carry to USPTO's Alexandria, Virginia Customer Service Window https://www.uspto.gov/patents/maintain/responding-office-actions


Conclusion
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement. 
A shortened statutory period for reply is set to expire two months from the mailing date of this communication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919